Exhibit 10.49

 

MATSON, INC. CASH INCENTIVE PLAN

Effective January 24, 2013

 

I.                                        Establishment and Purpose

 

A.                                    Matson, Inc. (the “Company” or “Matson”)
has established the Matson, Inc. Cash Incentive Plan (the “Plan”), enabling a
select group of employees at Matson to be eligible for cash incentive
compensation.

 

B.                                    The purpose of this Plan is to motivate
employees to exceed business plan performance and to provide a reward to
individuals for their successful results.  Further, the Plan is intended to:

 

1.                                      Align Eligible Employees’ and
shareholders’ interests;

 

2.                                      Emphasize current and future
profitability, improvement or desirable change;

 

3.                                      Recognize and reward Eligible Employees
who make substantial contributions to the Company;

 

4.                                      Reinforce the implementation of business
plans; and

 

5.                                      Link the incentive opportunity to
external competitive practices, and internally to the Company’s total
compensation objectives.

 

C.                                    The Plan is also intended to serve as a
retention tool and accordingly requires service beyond the performance period.

 

D.                                    It is further intended that this Plan will
complement other compensation program components to assure a sound basis upon
which the Company will attract and retain key employees.

 

II.                                   Administration

 

A.                                    The Committee shall have responsibility
for administration of this Plan.  Under the direction of this Committee, the
corporate officer in charge of the compensation programs of the Company and
other executives designated by the Chief Executive Officer of the Company shall
develop and maintain guidelines for the administration of the Plan and will
perform day-to-day administrative details as required.

 

B.                                    The Committee shall interpret the Plan,
make or approve procedures and guidelines relating to it, and make any factual
determinations arising in connection with it.  The Committee’s interpretations
and determinations shall be final and binding.

 

1

--------------------------------------------------------------------------------


 

III.                              Eligibility and Participation

 

A.                                    For each Plan Year, the Plan covers each
Employee who (i) is in Active Employment during the Plan Year; (ii) is
classified by the Company as a Section 16 Officer or in salary grade 35 or
above; (iii) is on the payroll of the Company (or a Parent or Subsidiary) on or
before October 1 of the Plan Year; and (iv) remains in Active Employment through
the payout date for the award for such year, except as provided below.

 

B.                                    New Hires and Rehires.  If an individual
becomes an Eligible Employee after the beginning of the Plan Year, but on or
before October 1 of the Plan Year, then the bonus award for such individual (as
determined pursuant to Section V.B.) shall be prorated for the length of time he
or she worked as an Eligible Employee during the Plan Year.  Rehired individuals
are not entitled to receive credit for prior periods of employment, unless the
Eligible Employee was involuntarily terminated by the Company without Cause
during the Plan Year and rehired in the same Plan Year.

 

C.                                    Disability, Retirement and Death. If an
Eligible Employee becomes Permanently Disabled, takes Retirement, or dies during
the Plan Year for which the award is made, then the bonus award for such
individual (as determined pursuant to Section V.B.) shall be prorated based on
the length of time he or she worked as an Eligible Employee during the Plan
Year.

 

D.                                    Leaves of Absence. Eligible Employees who
are on an approved leave of absence during the Plan Year will have their bonus
amount (as determined pursuant to Section V.B.) prorated based on the number of
days during the Plan Year for which such individual received regular pay from
the Company (or a Parent or Subsidiary).

 

E.                                     Exceptions.  Additions or deletions to
the eligibility requirements outlined above can be made only by the Chief
Executive Officer, with the approval of the Committee.

 

IV.                               Performance Goals (Objectives)

 

The performance goals used as the basis of this Plan shall be determined by the
Committee and may be based on (but are not limited to) one or more Company
Performance Goals and/or individual goals.

 

V.                                    Awards

 

A.                                    Opportunity

 

For each goal established for the Eligible Employee pursuant to Section IV, a
bonus opportunity (stated as a dollar amount or percentage of salary) will be
set at one or more levels based on corresponding levels of attainment of that
goal. For example, a target level bonus may be set for target level attainment
of each established goal. Accordingly, each Eligible Employee’s maximum award
under the Plan for a particular Plan Year shall be equal to the sum of the
maximum level of bonus opportunity set for each goal established for him or her
for that Plan Year.

 

2

--------------------------------------------------------------------------------


 

B.                                    Determination

 

1.                                      Individual Bonus Calculation. At the end
of each Plan Year, the Committee shall determine the actual level of attainment
of each of the goals established for the Eligible Employee for that Plan Year. 
Based on the Committee’s determination of the attained level of each goal, an
initial calculation shall be made of the bonus amount attributable to that goal,
and the Eligible Employee’s potential bonus amount for that Plan Year shall be
equal to sum of those individually calculated bonus amounts.  However, the
actual bonus amount to be paid to the Eligible Employee shall be subject to his
or her satisfaction of the employment requirement set forth in Section III, and
any adjustments effected by the Committee pursuant to Section V.B.2.

 

2.                                      Committee Discretion.  The award
calculated for each participant pursuant to Section V.B.1 may be increased or
decreased by the Committee in its absolute discretion if such award does not, in
the judgment of the Committee, accurately reflect the performance of the Company
or of the applicable Subsidiary, operating unit or the individual.  Such
adjustments by the Committee may be applied uniformly with respect to all
Eligible Employees, or such adjustment may be applied selectively with respect
to one or more individual Eligible Employees.

 

C.                                    Payments and Tax Withholdings

 

Awards shall be paid only in cash, with such cash payment to be made at the time
the award is determined, approved by the Committee and as soon as
administratively possible following award determination and approval but in no
event later than March 15 of the year following the Plan Year of performance. 
Participants will not be permitted to receive any portion of their awards in the
form of the Company’s common stock.  The Company will deduct from all payments
any and all applicable taxes (e.g., federal, state, local or other taxes of any
kind) required by law to be withheld with respect to such payment.

 

VI.                               General Provisions

 

A.                                    Nothing herein contained shall be
construed to limit or affect in any manner or degree the normal and usual powers
of management, exercised by the officers and the Board of Directors or
committees thereof, to change the duties or the character of employment of any
employee of the Company, all of which rights and powers are hereby expressly
reserved.

 

B.                                    Nothing herein shall confer upon a
participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining the participant) or of the
participant, which rights are hereby expressly reserved by each, to terminate
participant’s service at any time for any reason, with or without cause.

 

C.                                    It is intended that the Plan shall
continue from year to year, subject to an annual review by the Board of
Directors.  However, the Board of Directors reserves the right to modify, amend
or terminate the Plan at any time; provided, that no amendment or termination
shall affect the rights of participants to receive awards finally determined and
approved by the Committee but unpaid at the time of such termination or
amendment.

 

3

--------------------------------------------------------------------------------


 

D.                                    The parameters of the Plan shall be
construed, administered and governed by the laws of the State of Hawaii without
resort to its conflict-of-laws provisions.

 

E.                                     No amounts awarded or accrued under this
Plan shall actually be funded, set aside or otherwise segregated prior to
payment.  The obligation to pay the bonuses awarded hereunder shall at all times
be an unfunded and unsecured obligation of the Company.  Plan participants shall
have the status of general creditors and shall look solely to the general assets
of the Company for the payment of their bonus awards.

 

F.                                      The Plan shall be administered, operated
and construed in compliance with the requirements of the short-term deferral
exception to Section 409A of the Internal Revenue Code (the “Code”) and Treasury
Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of the Plan would otherwise
contravene the requirements or limitations of Section 409A of the Code
applicable to such short-term deferral exception, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder that apply to such exception.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this Plan to be executed by its duly
authorized officers effective this 24th day of January, 2013.

 

 

 

MATSON, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

4

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

i.                                          Award shall mean any cash incentive
award paid out under the Plan.

 

ii.                                       Active Employment means the Eligible
Employee is on the active payroll of the Company (or a Parent or Subsidiary) and
has not experienced a voluntary or involuntary termination of employment with
the Company (or a Parent or Subsidiary) , including discharge for any reason,
resignation, layoff, death, Retirement, or Permanent Disability

 

iii.                                    Board shall mean the Company’s Board of
Directors.

 

iv.                                   Committee shall mean the Compensation
Committee of the Board comprised of two (2) or more non-employee Board members.

 

v.                                      Company shall mean Matson, Inc., a
Hawaii corporation.

 

vi.                                   Company Performance Goals shall mean any
of the following performance criteria upon which the determination and
subsequent payout of awards under the Plan may be based: (i) cash flow;
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for stock-based compensation, earnings before interest,
taxes, depreciation and amortization, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average stockholder equity; (vii) total stockholder
return or growth in total stockholder return either directly or in relation to a
comparative group; (viii) return on capital; (ix) return on assets or net
assets; (x) invested capital, required rate of return on capital or return on
invested capital; (xi) revenue, growth in revenue or return on sales;
(xii) income or net income; (xiii) operating income, net operating income or net
operating income after tax; (xiv) operating profit or net operating profit;
(xv) operating margin; (xvi) return on operating revenue or return on operating
profit; (xvii) collections and recoveries, (xviii) property purchases, sales,
investments and construction goals, (xix) application approvals, (xx) litigation
and regulatory resolution goals, (xxi) occupancy or occupancy rates, (xxii)
leases, contracts or financings, including renewals, (xxiii) overhead, savings,
G&A and other expense control goals, (xxiv) budget comparisons, (xxv) growth in
stockholder value relative to the growth of the S&P 400 or S&P 400 Index, the
S&P Global Industry Classification Standards (“GICS”) or GICS Index, or another
peer group or peer group index; (xxvi) credit rating; (xxvii) development and
implementation of strategic plans and/or organizational restructuring goals;
(xxviii) development and implementation of risk and crisis management programs;
(xxix) improvement in workforce diversity; (xxx) net cost per ton; (xxxi) price
per container or average price of container; (xxxii) voyage days or vessel
scheduling; (xxxiii) lift volume per container, volume per container, number of
units or size of units; (xxxiv) compliance requirements and compliance relief;
(xxxv) safety goals; (xxxvi) productivity goals; (xxxvii) workforce management
and succession planning goals; (xxxviii) economic value added (including typical
adjustments consistently applied from generally accepted accounting principles
required to determine economic value added performance measures); (xxxix)
measures of customer satisfaction, employee satisfaction or staff development;
(xl) development or marketing

 

1

--------------------------------------------------------------------------------


 

collaborations, formations of joint ventures or partnerships or the completion
of other similar transactions intended to enhance the Company’s revenue or
profitability or enhance its customer base; (xli) merger and acquisitions; and
(xlii) other similar criteria consistent with the foregoing. In addition, such
performance criteria may be based upon the attainment of specified levels of the
Company’s performance under one or more of the measures described above relative
to the performance of other entities and may also be based on the performance of
any of the Company’s business units or divisions or any Parent or Subsidiary. 
Each applicable Performance Goal may include a minimum threshold level of
performance below which no award will be earned, levels of performance at which
specified portions of an award will be earned and a maximum level of performance
at which an award will be fully earned. Each applicable performance goal may be
structured at the time of the award to provide for appropriate adjustment for
one or more of the following items: (A) asset impairments or write-downs;
(B) litigation judgments or claim settlements; (C) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; (D) accruals for reorganization and restructuring programs; (E) any
extraordinary nonrecurring items; (F) the operations of any business acquired by
the Company; (G) the divestiture of one or more business operations or the
assets thereof; and (H) any other adjustment consistent with the operation of
the Plan.

 

vii.                                Eligible Employee shall mean an Employee
eligible to participate in the Plan as determined pursuant to Section III.A.

 

viii.                             Employee shall mean an individual who is in
the employ of the Company (or any Parent or Subsidiary, whether now existing or
subsequently established), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance, and who meets the eligibility requirements under Section 5.

 

ix.                                   Parent shall mean any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
provided each corporation in the unbroken chain (other than the Company) owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

x.                                      Permanent Disability or Permanently
Disabled shall mean the inability of the Eligible Employee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

 

xi.                                   Plan shall mean the Matson, Inc. Cash
Incentive Plan, as set forth herein and as amended from time to time.

 

xii.                                Plan Year shall mean the calendar year.

 

xiii.                             Retirement shall mean (i) the Eligible
Employee’s termination of employment on or after attainment of age sixty-five
(65) or (ii) the Eligible Employee’s early retirement, with the prior approval
of the Company (or Parent or Subsidiary employing Participant), on or after
attainment of age fifty-five (55) and completion of at least five (5) years of
Service.

 

2

--------------------------------------------------------------------------------


 

xiv.                            Section 16 Officer shall mean an officer of the
Company subject to the short-swing profit liabilities of Section 16 of the 1934
Act.

 

xv.                               Subsidiary shall mean any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.  The term Subsidiary shall also
include any wholly-owned limited liability company within the applicable chain
of subsidiaries that is a disregarded entity for U.S. federal income tax
purposes.

 

3

--------------------------------------------------------------------------------